Citation Nr: 0721901	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-36 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.J. 


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1976 to February 
1979 and from April 1980 to January 1987, with additional 
service in the United States Army Reserve (USAR) between 
January 1987 and July 2002, which includes relevant periods 
of active duty for training (ACDUTRA).

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO) which denied service 
connection for bursitis of the left and right knees and for 
degenerative bone disease of the left and right knees and 
spine.  

In a subsequent February 2007 rating decision, after 
receiving new evidence, the RO granted service connection for 
patellofemoral syndrome of the right and left knees (also 
claimed as degenerative bone disease and bursitis of the left 
and right knees).   

The veteran submitted an October 2004 statement in which he 
clarified that he was claiming entitlement to service 
connection for degenerative joint disease of the spine.  
Thus, the Board has recharacterized the issue on appeal as 
entitlement to service connection for degenerative joint 
disease of the thoracic and lumbar spine.  

The veteran testified at a video conference hearing before 
the undersigned Administrative Law Judge in May 2007; the 
hearing transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2006).  Active 
military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
the line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from an injury 
incurred in or aggravated in the line of duty. 38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the National Guard of any 
state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c)(3) (2006).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131 (West 2002).

The record shows that the veteran had periods of ACDUTRA with 
the USAR between January 1987 and July 2002.  The veteran has 
submitted documents generally describing credits earned 
toward the veteran's retirement from both his active duty and 
all other periods of service, including ACDUTRA and 
INACDUTRA.  Precise dates of the veteran's ACDUTRA, however, 
are not readily apparent from the current evidence in the 
claims folder.  

The veteran reported in his notice of disagreement and 
substantive appeal that he was diagnosed with degenerative 
joint disease while in the USAR.  The record shows that the 
veteran was seen with a history of chronic low back pain for 
about a year's duration in August 1997.  He was diagnosed 
with herniated nucleus pulposus of the lumbosacral spine with 
bilateral radiculopathy in March 1998.  He was referred for 
an MRI of the cervical spine and lumbar spine in April 1999.  
VA MRIs completed in April 1999 and July 1999 reflect 
stenosis of the lumbar spine, no herniated nucleus pulposus, 
and stenosis and some disk bulge in the thoracic spine.  An 
August 1999 VA treatment record reflects a diagnosis of 
chronic low back pain with degenerative joint disease with 
spinal stenosis.  

In light of the chronic back complaints shown on VA and USAR 
medical records and his subsequent diagnosis of degenerative 
joint disease, precise dates of the veteran's ACDUTRA are 
needed before the Board can fully review the claims.  

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2006).  

The veteran should be afforded an opportunity to submit 
additional evidence in support of his claims.  The RO should 
take any additional development as deemed necessary.  If the 
evidence shows that degenerative disk disease may be related 
to service, or to relevant periods of ACDUTRA, and the RO 
finds that a VA examination or supplemental opinion is 
necessary for disposition of the claim, the veteran should be 
afforded such.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (CAVC) held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  See 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the present appeal, the RO can cure any 
deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should ascertain the precise 
dates of the veteran's periods of 
ACDUTRA.  In addition, any Army Reserves 
medical records not already contained 
within the record, should be obtained and 
incorporated into the claims file.

3.  After all available evidence has been 
associated with the claims file, the RO 
should review the evidence and determine 
if further development is warranted.  The 
RO should take any additional development 
as deemed necessary.  If the RO finds 
that a VA examination or supplemental 
opinion is warranted, the claims folder 
should be made available to the examiner 
for review.  The RO should identify 
relevant periods of ACDUTRA.  The 
examiner should state whether it is at 
least as likely as not that (1) 
degenerative joint disease of the 
thoracic and lumbar spine was incurred in 
service or within one year of separation 
of service (2) the examiner should state 
whether it is at least as likely as not 
that degenerative joint disease of the 
thoracic and lumbar spine was incurred in 
or aggravated during relevant periods of 
ACDUTRA.  The examiner should provide a 
rationale for all opinions expressed.  

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2006) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).








